Title: From George Washington to William Augustine Washington, 22 September 1799
From: Washington, George
To: Washington, William Augustine



My dear Sir,
Mount Vernon 22d Septr 1799

Your letter of the 15th instt from New Post, has been received.
I am sorry to be disappointed of the visit you promised us; and regret the cause of it. In the Spring, and at all times, when your health will permit, and it suits your convenience, we shall be happy in seeing you & Mrs Washington under our Roof.
Are there any Crops of Wheat for Sale in your Neighbourhood? I want to keep my Mill employed in Manufacturing this Grain, & the Millers who surround me, more alert than I am, pick up all the Wheat in these parts before I am scarcely thinking of purchasing, although I am willing, and do give, as good prices as they; and (in cases of credit) pay, I believe, with more punctuallity. I would thank you for making this enquiry, & for informg me of the result.

Mrs Washington has been, & still is, very unwell; but unites her complimts to mine. I am, My dear Sir, Your Affecte frd and Uncle

Go: Washington


P.S. I received last night, an Acct of the death of my Brother in Berkeley.

